MEMORANDUM **
Elwin Taylor appeals the district court’s denial of a 28 U.S.C. § 2254 habeas petition raising a claim of ineffective assistance of counsel. Assuming, without deciding, that trial counsel provided deficient representation when he failed to interview Miste Taylor, we affirm because appellant has not demonstrated prejudice. See Strickland v. Washington, 466 U.S. 668, 697, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Given the substantial inconsistencies between Miste’s proposed testimony and other evidence of record, her close family ties to Taylor, the fact that her testimony would have been cumulative, and the strength of the government’s case, there is no “reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at 694, 104 S.Ct. 2052. Indeed, given the deference due to state court adjudications under AEDPA, even if this were a closer question, we would be compelled to affirm the district court. Brodit v. Cambra, 350 F.3d 985, 994 (9th Cir.2003). Because no other issue has been certified for appeal, we do not address Taylor’s other contention. Beaty v. Stewart, 303 F.3d 975, 984 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.